Citation Nr: 1139992	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-34 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to July 1978.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A Videoconference Board hearing was scheduled for October 13, 2009, and the Veteran failed to appear.  Neither the Veteran nor his representative filed a motion for a new hearing.  Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

This matter was last before the Board in January 2010 when it was remanded for further development.  That development has been completed and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDINGS OF FACT

It has not been shown by competent and probative evidence that the Veteran had an acquired psychiatric disorder, other than polysubstance abuse, prior to service; the Veteran's currently diagnosed psychiatric disorder is has been shown to be attributable to drug and alcohol abuse.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is not established.  38 U.S.C.A. §§ 105, 1110, 1110, 1112, 1137, 1153, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 3.307, 3.309, 3.384 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2006.  

VA has obtained the Veteran's service treatment and personnel records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination, and obtained a medical opinion as to the etiology of his claimed psychiatric disorder.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

A review of the record shows that the Veteran was recently awarded of Social Security Administration (SSA) disability benefits.  See April 2010 report of VA examination.  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  However, not all SSA records must be sought, but rather only those that are relevant to the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  A review of the April 2010 VA examination report shows that the Veteran is in receipt of such benefits for lung cancer and "blackout seizures."  Accordingly, the SSA records are not relevant to the present claim and no further development is necessary in this regard.  Id.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms, contentions and history.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, service connection may also be allowed on a presumptive basis for psychosis and if the disability becomes manifest to a compensable degree within one year after the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The term "psychosis" means any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV-TR): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to General Medical Condition; (d) Psychotic Disorder Not Otherwise Specified; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; and (i) Substance-Induced Psychotic Disorder.  38 C.F.R. § 3.384.

The law precludes compensation for primary alcohol and drug abuse disabilities.  See 38 U.S.C.A. § 105 ; 38 C.F.R. § 3.1(n), 3.301; VAOPGPREC 2-97 (Jan. 16, 1997) [no compensation shall be paid if a disability is the result of the veteran's own willful misconduct, including the abuse of alcohol or drugs].  Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 prohibits, effective for claims filed after October 31, 1990, the payment of compensation for a disability that is the result of a veteran's own alcohol or drug abuse.  See also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  The regulation provides that the term 'noted' denotes "[o]nly such conditions as are recorded in examination reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts

A review of the Veteran's service treatment records document that upon entrance into service his psychiatric state was normal.  The Veteran's "PULHES" profile at entrance was 1/4 in physical capacity and stamina, upper extremities, lower extremities, hearing and ears, eyes and psychiatric condition.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  See July 1977 report of medical examination.  Upon entrance the Veteran denied having ever had depression or excessive worry, or nervous trouble of any sort.  See July 1977 report of medical history. 

The Veteran's service treatment records document a history of mental anxiety in March 1978.  At this time, the Veteran complained of many problems and had attempted suicide by consuming of eight 250 mg. penicillin tablets.  Also noted was a history of 4 other suicidal gestures, including wrist lacerations on 2 occasions.  He was apparently admitted for detoxification for a period of 5 days in April 1978, but immediately resumed heavy drug use following his discharge for detoxification.  He was provisionally assessed as having an immature personality.

Following his immediate relapse, he was assessed having chronic drug dependence, existing prior to entrance, never detoxified with dependence on alcohol, marijuana, PCP, tranquilizers and hallucinogens.  A history of drug abuse of marijuana, "uppers," and "downers," since the age of 13 was noted at this time, per the Veteran's provided history.  It was also noted that the Veteran's use of drugs at age 13 led to immediate authority conflicts with parents and teachers.  He reportedly became a local supplier of drugs, and dropped out of school in the 11th grade.  It was further noted that he had a history of suicidal gestures, most of which followed normal life stressors such as breaking up with a girlfriend or having a fight or argument.  Mental status examination showed a disheveled uncaring youth who appeared burned out on drugs.  Minimal brain damage due to chronic drug usage was evident at this time.  It was felt that the Veteran was considered incapable of determining his ability to refuse treatment and was a high suicidal risk, likely from overdose.  It was felt that his chronic use of street drugs had caused organic deterioration to the point that he was unwilling to help himself, rather preferring suicide.  

After a period of medical holding, he was then transferred to the Naval Drug Rehabilitation Center (NDRC) and admitted for rehabilitation.  The records associated with this treatment document complaints of depression.  Ultimately, the Veteran was discharged from service in July 1978 "Under Honorable Conditions."

In June 2006 the Veteran sought treatment at the Wheeling, WV Vet Center with a complaints of depression, suicidal thoughts for 20 years and a history of lifelong self-mutilating behavior.  With respect to his military history, the Veteran apparently reported that during his service in Pearl Harbor he was afraid that the Japanese would return and bomb it again.  He also offered a history of "nuclear standby" with respect to "traumatic events."  A Vet Center counselor noted that they "would encourage tracking back his military hospitalization records from 1978 for symptoms and diagnosis."  The Veteran was referred to the VA Medical Center's mental health clinic.

In July 2006 the Veteran presented at the Pittsburgh, PA VA Medical Center for initial evaluation.  At this time, he reported having experienced symptoms of depression for at least the past 26 years and noted that he first experienced symptoms in his early 20s.  A history of pre-service physical abuse was noted.  A history of alcohol abuse, as well as cocaine and cannabis use was also noted.  He was assessed as having depressive disorder, not otherwise specified, and rule out major depressive disorder, recurrent, moderate.  Subsequent records from this facility note diagnosis of depressive disorder, not otherwise specified, alcohol dependence, nicotine dependence and cannabis abuse.  

In light of the aforementioned history, the Board obtained a medical examination and opinion in April 2010.  The report of this examination notes that the claims file was reviewed in its entirety by the VA examiner that conducted the examination.  In this regard, the examiner noted that the service treatment records documented 2 admissions for drug dependence in April and May 1978.  The examiner felt that the progress notes indicated that the Veteran's behavior and history was consistent with a pre-morbid personality disorder.  

With respect to post-service psychiatric history, the examiner also noted that the Veteran had first been evaluated at the Wheeling Vet Center in 2006 and referred for treatment at the Pittsburgh VAMC where he was assessed as having depressive disorder not otherwise specified, alcohol dependence in sustained partial remission, history of cannabis abuse and rule out personality disorder.  Following this assessment, it was noted that the Veteran briefly attended outpatient counseling through August 2008, but had not sought any treatment since then.  

The Veteran was vague regarding his history of substance abuse as a child and adolescent.  He related that he believed that he may have smoked cannabis as an adolescent, but was unable to recall when he began drug use.  However, the examiner noted, that the Veteran's report to medical providers in service suggested that the Veteran abused multiple drugs as a child and adolescent beginning at the age of 13.  The Veteran denied any significant behavioral problems as a child or adolescent, but related the he thought that he had attended one session of family counseling as a child.  With respect to his family, it was noted that the Veteran and his father had had a tenuous relationship and that his mother died when he was 4 years old.  

With respect to service, the Veteran believed that he had been hospitalized there  in because he "was told [he] had a nervous breakdown."  However, the examiner noted that this was in contrast to the medical records that showed he was hospitalized on 2 occasions directly related to drug use.  The examiner also noted that the Veteran was unable to describe any of the emotional or psychiatric symptoms he experienced in the service, and in general, had no memory of his in-service hospitalizations.  At this time, the Veteran reported that he believed that he drank alcohol in moderation while in service and that he may have possibly smoked cannabis.  The examiner noted that this was indirect contrast to the service treatment records that showed he abused multiple substances in service.  

At this time, the Veteran reported that he suffered from "severe chronic depression" that he believed likely had its onset during his childhood.  He denied regularly using drugs in the past, but acknowledged heavy drinking following service.  The examiner found him to be a poor historian.  

Based upon a review of the claims file and examination of the Veteran, on Axis I the examiner assessed alcohol induced mood disorder, unrelated to military service, alcohol abuse, unrelated to military service, and cannabis abuse, unrelated to service.  On Axis II the examiner assessed personality disorder, not otherwise specified, with borderline and antisocial features.  

With respect to etiology, the examiner found that the Veteran had not been diagnosed with any psychiatric condition in service other than his 2 admissions for polysubstance abuse and that the Veteran had an onset thereof prior to service.  The examiner also felt that the Veteran's personality disorder predated service.  Accordingly, the examiner concluded that the Veteran's current psychiatric symptoms were due to an alcohol induced mood disorder, which was not caused by or the result of his military service.  The examiner noted that the Veteran did not meet the diagnostic criteria for any other psychiatric disorder, other than his personality disorder.  Ultimately, the examiner concluded that the Veteran's current psychiatric disability was directly caused by and the result of his polysubstance abuse that predated service.  The examiner offered an opinion that the Veteran's personality disorder, as well a substance abuse, significantly contributed to his depressed mood, irritability and poor sleep.  

Analysis

Initially, and regardless of the application of the law precluding compensation for primary alcohol and drug abuse abilities, the Board notes that the presumptive regulations pertaining to service connection of a psychosis are unavailing.  Firstly, a review of the medical evidence of record discloses no competent evidence of any psychosis within the first post-service year.  It is thus impossible for the Board to ascertain whether such a condition manifested to a compensable degree within this period.  Moreover, the Veteran has never been assessed as having a psychosis that qualifies for consideration of the presumptive regulations.  Thus, the presumptive regulations are inapplicable.  38 C.F.R. §§ 3.307, 3.309, 3.384.

Also, the Board notes that the facts raise the question of whether the Veteran had a pre-existing psychiatric disorder aggravated by service.  In this regard, the Board acknowledges the Veteran's reports of depression and other problems during childhood, and that the Veteran may be able to relate his observations of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As noted, the Veteran has reported a history of depression, physical abuse and family counseling on one occasion in his youth, as well as his complaints of depression in and since service.  However, as discussed, the Veteran's own reports as to his history offered during this appeal are at times vague or directly contradict earlier evidence in the claims file.  Specifically, the evidence shows that during service the Veteran reported a longstanding history of drug and alcohol abuse, in direct contradiction to his current assertions that he had not regularly used drugs and alcohol in the past.  The Board finds the earlier statements regarding his history that are thoroughly documented in his service treatment records to be far more credible as to his past than those he has made in support of his current claim.  

Nevertheless, the Board recognizes that, given his substantial history of drug and alcohol abuse prior to service, it is conceivable under such circumstances that a psychiatric disorder may have been present.  However, given the vague and contradictory statements of the Veteran, his own assertions that he has suffered from severe chronic depression since childhood cannot meet the onerous standard of clear and unmistakable evidence so as to rebut the presumption of soundness at entry.  Consequently, the Board has considered the Veteran's service treatment records and the recent medical evidence, particularly the opinion of the VA examiner.

As noted, service treatment records reflect findings of a personality disorder and a history of chronic drug dependency prior to service.  However, there was no suggestion of an acquired psychiatric disability having manifested prior to service.  Therefore, despite the Veteran's reports of being depressed prior to service, and substantial evidence showing that the Veteran abused drugs and alcohol prior to entry, there is no clear and unmistakable evidence of a preexisting psychiatric disability so as to rebut the presumption of soundness.

Furthermore, to the extent that the evidence shows that the Veteran had a personality disorder that pre-existed his entrance to service, the Board notes that a character or personality disorder is not recognized as a disorder for which VA compensation may be granted.  38 C.F.R. §§ 3.304(c), 4.9, 4.127 (2010).  Personality disorders are specifically excluded as a disease or injury for which service connection may be granted. 

Having found that the Veteran's personality disorder does not constitute a disability for VA compensation purposes, and that the evidence does not clearly and unmistakably establish that an acquired psychiatric disorder existed prior to service, the Board will turn to whether any currently diagnosed psychiatric disorder had its onset in service or is otherwise related to service.  

A review of the pertinent evidence, and in particularly the April 2010 VA examination report, shows beyond a preponderance that the Veteran's current psychiatric disability is attributable to his history of drug and alcohol abuse.  Indeed, despite the Veteran's assertions that he was hospitalized for a nervous breakdown in service, the service treatment records clearly show that he was treated on 2 occasions for drug abuse and that any mental impairment, including the suicidal gestures documented at the time, was specifically found to be related to such abuse.  Again, the Board finds the contemporaneous statements made by the Veteran in service, as well as the accompanying clinical findings, to be far more credible in determining the nature of events at that time than the Veteran's recent reports.  Accordingly, as compensation for disability resulting from the abuse of alcohol and drugs is precluded, service connection cannot be granted based on the events that were documented in service.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(n), 3.301; VAOPGPREC 2-97 (Jan. 16, 1997).  Moreover, the April 2010 VA examiner directly attributed the Veteran's psychiatric problems to drug and alcohol abuse.  The Board finds this opinion to be the most probative evidence of record regarding the nature and etiology of the Veteran's current disability.

In sum, the Board concludes that the Veteran did not incur an acquired psychiatric disorder in service.  No diagnosis of any mental condition, other than polysubstance abuse, appears in the service treatment records, and all current psychiatric disability has been attributed to his history of polysubstance abuse.  Thus, the Board finds that the preponderance of the evidence is against the claim and it must be denied.  Gilbert, supra.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


